DETAILED ACTION
Election
Applicant’s election without traverse of Group I and Species A in the reply filed on February 23, 2022, is acknowledged. Claims 8 and 10-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “member,” “mechanism,” and “assembly,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “isolating member” of claims 1, 6, and 24-26;
The “preheating and cooling mechanism” of claims 7 and 9;
The “covering assembly” of claims 24-26.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The isolating member (122) will be interpreted as a ring in accordance with paragraph [0055] of the specification.
The preheating and cooling mechanism is not defined by the specification, thereby prompting 112 rejections.
The covering assembly (201) will be interpreted as a gas distributor in accordance with paragraph [0050].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “stacked layers for storing substrates” must be shown or canceled from claim 7. Further, the “preheating and cooling mechanism” must be shown or canceled from claims 7 and 9. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to for grammatical reasons. In the third to last line, the proper tense of “retractable” is retract.
Claim 2 is objected to for grammatical reasons. The final line reads, “…allows one or more arms of said chamber [sic] pass through the stations.” The examiner believes a preposition, such as to, ought to be inserted between “chamber” and “pass.”
Claims 6 is objected to over identical grounds – “retractable” appears in the third to last paragraph.
Claim 23 is objected to for grammatical reasons. In the third to last line, the proper tense of “encircling” is encircle. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Both claims 7 and 9 recite a “preheating and cooling mechanism,” which is being interpreted under 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function, and to clearly link the structure, material, or acts to the function. Because “preheating and cooling mechanism” has no associated structure, its metes are indeterminate. For this reason, claims 7 and 9 are indefinite. To promote compact prosecution, the examiner will accept the prior art disclosure of a mechanism capable of executing the attendant functions as satisfying the threshold for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 6, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over McInerney et al., US 6,143,082, in view of Weaver et al., US 2016/0307782, and Gurary et al., US 2005/0217578.
Claims 1, 23-25: McInerney discloses a semiconductor multi-station process chamber, each station comprising:
A downward concave accommodation defined by plural walls (108a) and receiving a pedestal (116) (Fig. 3);
Wherein the pedestal and said plural walls form a first gap (126a, 128a) therebetween (4, 25-30);
A covering assembly mounted to an upper lid (106) above the pedestal, the assembly including a showerhead plate (136) (4, 40-45);
Wherein the upper lid and showerhead plate form a second gap (C, D) therebetween (Fig. 3).

Claim 2: The examiner is taking the claimed “transferring layer” at the horizontal volume through which the “arms” of McInerney’s indexing robot (104) passes. 
Claim 6: The rejection of claim 1, above, substantially addresses these limitations. In addition, vis-à-vis the recitation of load lock and transfer chambers, McInerney is silent, yet Figure 15 of Weaver renders the entirety of an exemplary processing system. As shown, Weaver provides both load lock and transfer chambers (1100) to facilitate the delivery of substrates to the transfer chamber (1470). It would have been obvious to provide these two chamber types to achieve the predictable result of transitioning substrates between atmospheric and vacuum environments.
Claim 26: The engagement between the isolating member and covering assembly can be taken as fluidic in nature.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McInerney in view of Weaver and Gurary, and in further view of Agarwal et al., US 2018/0171473.
McInerney’s indexing robot does not manifest the claimed first and second extensions. In supplementation, Agarwal discloses a multi-station apparatus of analogous structure, yet configures the central indexing robot to have a first extension (220) and a second extension (226) which rests between two neighboring isolated stations (Fig. 2, [0034]). It would have been obvious to design McInerney’s robot arm with two extensions to accomplish tasks of uninterrupted transfer. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McInerney in view of Weaver and Gurary, and in further view of Honda et al., US 2012/0000886.
McInerney does not provide a perforated cover. Remedying the deficiency is Honda, who circumscribes a pedestal (12) with an annular perforated cover (15) having plural through holes ([0035], Fig. 1). It would have been obvious to the skilled artisan to incorporate an exhaust plate to prevent turbulence in the effluent flow. 
7 is rejected under 35 U.S.C. 103 as being unpatentable over McInerney in view of Weaver and Gurary, and in further view of Hiroki, US 5,989,346.
The cited prior art is silent regarding the load lock feature of “stacked layers.” In supplementation, Hiroki provides a pair of stacked load lock chambers (3a, 3b) to enhance throughput (Fig. 28). As McInerney shares this desideratum, it would have been obvious to integrate a second load lock, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over McInerney in view of Weaver and Gurary, and in further view of Caveney, US 2014/0271083.
McInerney doesn’t teach a second transfer chamber. Caveney, though, contemplates several cluster tool configurations, including one comprising two transfer chambers coupled via a buffer chamber ([0160], Fig. 5). By providing an additional transfer chamber coupled to additional processing chambers, throughput can be enhanced. For this reason, it would have been obvious to provide additional transfer and processing chambers.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/Primary Examiner, Art Unit 1716